UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 333-141482 Princeton Security Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5506885 (State or other jurisdiction of (IRS Employer Identification No.) Incorporation or organization) 303C College Road, Princeton, New Jersey 08540 (Address of principal executive offices) (Zip Code) 609-924-7310 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o (Do not mark if small reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 14,483,513 shares of $0.001 par value common stock on May 7, 2012 Part I - FINANCIAL INFORMATION Item 1. Financial Statements Princeton Security Technologies, Inc. Consolidated FINANCIAL STATEMENTS March 31,2012 The financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the periods presented have been made.These financial statements should be read in conjunction with the accompanying notes, and with the historical financial information of the Company. 2 PRINCETON SECURITY TECHNOLOGIES, INC. UNAUDITED CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, 2011 ASSETS Current Assets Cash $ $ Accounts receivable -net of allowance, if any Other receivables - Inventory Prepaid expenses Total Current Assets Property, plant & equipment (net of accumulated depreciation of $1,408,948 and $1,406,279 respectively) Total Assets $ $ LIABILITIES Accounts payable $ $ Accrued expenses Accrued vacation expenses Deferred revenue Total Current Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Preferred stock; $.001 par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock; $.001 par value, 90,000,000 shares authorized; 14,483,513shares issued and outstanding as of March 31, 2012 and December 31, 2011 Additional paid-in capital Retained earnings ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to Unaudited Consolidated Financial Statements. 3 Princeton Security Technologies, Inc UNAUDITEDCONSOLIDATED STATEMENTS OF OPERATIONS For the QuarterEnding March 31 Revenues Sales (net of returns) $ $ Costs of goods sold Gross Profit Expenses Depreciation and amortization - Selling and marketing General and administrative Research and development Total Expenses Profitfrom operations Other income/(expenses) - ) Provision for income taxes - - Net Profit $ $ Net Profitper share of common stock $ $ Weighted average number of common shares See notes to Unaudited Consolidated Financial Statements. 4 PRINCETON SECURITY TECHNOLOGIES, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months ending March 31 Cash flow from operating activities Net income/(loss) $ $ Depreciation and amortization Stock issued for services and compensation - Change in operating assets and liabilities Accounts receivable ) Other receivables ) Inventory ) ) Prepaid expenses ) Accounts payable Accrued expenses ) Deferred revenue ) ) Cash flow provided by operating activities ) Cash flow from investing activities Purchase of property and equipment ) - Cash flow used in investing activities ) - Cash flow from financing activities Lines of Credit - ) Dividend Paid - - Cash flow provided by financing activities - ) Increase/(decrease) in cash position ) Cash position at beginning of period Cash position at end of period $ $ See notes to Unaudited Consolidated Financial Statements. 5 PRINCETON SECURITY TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three Months ending March 31, 2012 and 2011 Note 1Organization Princeton Security Technologies, Inc. (the Company) was incorporated on September 8, 2006 in the State of Nevada. The Company has one wholly-owned operating subsidiary, Princeton Gamma-Tech Instruments, Inc. (PGTI). PGTI was incorporated on February 16, 2005 in the State of New Jersey. On February 19, 2005, PGTI purchased the assets of PGTI.This acquisition included the assets, liabilities, operations, clients and intellectual property of PGTI, including its wholly owned subsidiary in the United Kingdom, Princeton Gamma-Tech (UK) Limited.On December 28, 2006, Princeton Gamma-Tech (UK) Limited was sold. Note 2Business Activity Princeton Gamma-Tech Instruments, Inc. is a leading supplier of X-ray and Gamma-ray Detectors and Spectroscopy systems and Radioactive Isotope Identifiers. The Company serves a broad customer base in scientific research, industrial materials analysis, and Homeland Security. The Company operates a full customer service and support program, backed by a modern manufacturing and service facility. Note 3Summary of Significant Accounting Policies This summary of significant accounting policies of Princeton Security Technologies, Inc. (the “Company”) is presented to assist in understanding the Company's financial statements. The financial statements and notes are representations of the Company's management who are responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements, which are stated in U.S. Dollars. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiary. All inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates in the preparation of the financial statements The preparation of the Company's financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes. Actual results could differ from those estimates. Fair Value of Financial Instruments The Financial Accounting Standards Board (“FASB”) issued ASC Topic 825, Disclosure About Fair Value of Financial Instruments. ASC Topic 825 requires disclosure of fair value information about financial instruments when it is practicable to estimate that value. The carrying amount of the Company’s cash and cash equivalents, accounts receivable, prepaid expenses and other current expenses, and the current portions of notes payable approximate their estimated fair values due to their short-term maturities. Cash and Cash Equivalents The Company considers all highly liquid debt instruments with an original maturity of three months or less to be cash equivalents. The Company maintains cash and cash equivalents at various financial institutions in New Jersey. Accounts at each institution are insured by the Federal Deposit Corporation up to $250,000. Accounts Receivable and Allowance for Doubtful Accounts We have agreements with most of our customers requiring payment of a portion of the purchase price at the time the order is acknowledged by the Company. 6 Inventory The Company maintains an inventory comprised of raw materials used to make detectors and spectroscopy systems, radioisotope identifiers and chemical analyzers, work in process and finished goods, as well as service parts.Inventory is recorded at lower of cost or market and is reconciled annually at the close of each fiscal year. Property, Plant and Equipment The Company capitalizes property, plant and equipment and depreciates the cost of these items over their useful lives.The useful lives run from 3 to 7 years.The cost is expensed equally over the useful life of each item. Revenue Recognition The Company recognizes revenue in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 104, “Revenue Recognition” (“SAB 104”).Under SAB 104, revenue is recognized at the point of passage to the customer of title and risk of loss, when there is persuasive evidence of an arrangement, the sales price is determinable, and collection of the resulting receivable is reasonably assured. We recognize revenue as services are provided. Revenues are reflected net of coupon discounts. Revenues received as advances on acknowledged sales orders are termed as Deferred Revenue. Income taxes The Company is subject to United States income taxes. Income taxes are accounted for under the asset and liability method.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in operations in the period that includes the enactment date. The measurement of deferred tax assets is reduced, if necessary, by a valuation allowance for any tax benefits for which future realization is uncertain. At the present time there is no projected taxable provision as the existing carried over losses will continue to offset taxable income and any remaining deferred tax will be offset by the valuation allowance. Note 4Recently Issued Accounting Pronouncements The Company has reviewed the Accounting Standards Updates through 2011-12 and has evaluated their effect on the Company’s financial statements. Currently, no accounting standards updates materially affect the Company’s financial reporting. Note 5Line of Credit The Company has an available Credit Line facility in place with the Bank of Princeton for up to $400,000. Note 6Subsequent Events The Company has evaluated subsequent events from the balance sheet date through the date of this filing, and nosignificant events have occurred. 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Special Note Regarding Forward-Looking Statements This periodic report contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the Plan of Operations provided below, including information regarding the Company’s financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities, and the plans and objectives of management. The statements made as part of the Plan of Operations that are not historical facts are hereby identified as "forward-looking statements." Business of the Company Corporate Information Princeton was founded in February 2005 to acquire the detector and microanalysis business of Outokumpu Oyj.In February 2005, Princeton completed the acquisition of the detector and microanalysis business, which we subsequently sold, from a subsidiary of Outokumpu Oyj.As part of the acquisition of the business, Princeton retained the management and scientific staff of the subsidiary’s detector business unit to continue to operate the detection and microanalysis business.Additionally, Princeton assumed the lease on the premises occupied by Outokumpu Oyj.The facilities were located in Rocky Hill, New Jersey and served as the Company’s offices, manufacturing and research facilities.In March 2006, Princeton moved its offices to 303C College Road East, Princeton, and New Jersey where its management, manufacturing and research and development are currently located. Princeton’s primary focus will continue to be on the X-ray and Gamma-ray Detector systems, as well as Radioactive Isotope Identifier products. Our products detect radioactive and other nuclear materials in various security and environmental settings. Products Through the purchase of the detector business, Princeton acquired X-ray and Gamma-ray Detectors and Spectroscopy systems, and Radioisotope Identifier products.More importantly, we also acquired the management and scientific teams responsible for the development of these technologies.Currently we produce both individual detection units as well as component parts for larger units manufactured and sold by other companies. The uses for our products encompass a variety of industrial, commercial and security concerns ranging from thehomeland security need to detect concealed radioactive material, to silicon wafer fabrication companies thatuse our products and components to analyze silicon wafers for defects. The nature of our technology allows our products to encompass a variety of uses.Our products typically have three basic technologies that canbe combined to create a detection unit or system.Each of our products contains a sensor or a detector, electronic circuitry to process the signal from the sensor and firmware or software to analyze and interpret the processed signal.Princeton has design, development and manufacturing capability in all three-technology areas.By focusing on these three core competencies used in detectors and components, we are able to design products for multiple industries andusers. As part of our core technology, we have developed the internal capability to produce a high purity germanium radiation detectors, Sodium Iodide and Lanthanum Bromide Isotope Identifier solutions, which are the keycomponent in Gamma-ray detection systems.We do also have an internal capability to process x-ray detectors, such as SiLi and Silicon Drift detectors. These capabilities allow us to compete with the limited number of companies who have the abilityto work with these types of sensors.These sensors are most frequently used to detect radioactive isotopes. Currently, our product line includes the following component and detectors: 8 - Category 1: Radioactive Isotope Identifier Products. The current product is termed the SAM Radioactive Isotope Identifiers (RIID).This hand-held instrument is a self-contained radiation detector, low-noise signal processor, and user interface.Our proprietary analysis software provides an intuitive color display suitable for both First Responders as well as more technically trained Health Physicists.This product and product versions are mainly used for large homeland security market applications, as well as for environmental, industrial and medical purposes.Last year a common application was to detect radioactive isotope leaks coming from Nuclear Power plants as a result of Fukushima nuclear power plant disaster in Japan. The Company has customized its RIID to detect such isotopes according to the required specifications from the local Health authorities. This product detects neutron and gamma radiation from over 100 isotopes. The SAM was designed to meet the latest American National Standards Institute “ANSI” and other government standards for portable radiation detection equipment. We previously introduced a Fixed Installation unit, called Area Monitor, to our product offering. That product is being offered and used in building security applications, hospitals, industrial applications and generally in security applications where an identified area or facility needs to be secured. A new application is vehicle and cargo Portal monitoring for security purposes. Area Monitors can also be used to detect the Radioactive Isotopes coming from Nuclear Power plants as well as measuring the Radiation level in the food items e.g. water, milk, vegetables, fish, beef etc. - Category 2: Nuclear/ Gamma-ray detectors and spectrometers: Princeton is one of the handful of companies worldwide that manufactures High Purity Germanium Detectors and associated electronics and software for the most sensitive and accurate detection and analysis of radioactive samples in a laboratory environment.A typical application is the measurement of very low-levels of radioisotopes in soil, water or geological samples to determine the efficacy of radioactive waste cleanup or to conduct geophysics research.This type of lab-based instrumentation is also used by the nuclear power industry for on-line monitoring.Customers include Federal and State governmental authorities, research laboratories and large corporations. We introduced last year a new version of High Purity Germanium detector system with a Sterling cooler. This system is more customer friendly and eliminates the usage of Liquid Nitrogen in the detector cooling procedure. - Category 3: X-ray detectors and spectrometers. These products address the research and industrial analysis need in the Microanalysis or XRF market. The Microanalysis Market is the branch of industry and scientific research that requires the non-destructive analysis of materials on a sub-millimeter dimensional scale.The non-destructive testing of materials by X-ray analysis utilizes a range of detector products from small hand-held units to large systems installed on a Synchrotron and used for the fundamental research of materials.Princeton supplies both detector components as an OEM supplier and also complete X-ray spectrometer systems.Applications include quality control (e.g., for Silicon wafer fabrication), fundamental material research (e.g., on a synchrotron), and industrial control and monitoring, (e.g., engine wear analysis). A typical application is analyzing various metals for quality or research purposes. The Company’s core competence is high-end Silicon Drift Detectors and other custom design x-ray detectors. Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies and Estimates The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the unaudited Condensed Consolidated Financial Statements and accompanying notes. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Actualresults could differ from these estimates under different assumptionsor conditions.The Company believes therehave been no significant changes during the period ended March 31, 2012. 9 The Company’s accounting policies are more fully described in Note 3 of the consolidated financial statements.As discussed in Note 3, the preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions about the future events that affect the amounts reported in the consolidated financial statements and the accompanying notes. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances.Actual differences could differ from these estimates under different assumptions or conditions.The Company believes that the following addresses the Company’s most critical accounting policies. We recognize revenue in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 104, “Revenue Recognition” (“SAB 104”).Under SAB 104, revenue is recognized at the point of passage to the customer of title and risk of loss, when there is persuasive evidence of an arrangement, the sales price is determinable, and collection of the resulting receivable is reasonably assured.We recognize revenue as services are provided with specific long lead-time orders. Our allowance for doubtful accounts is maintained to provide for losses arising from customers’ inability to make required payments.If there is deterioration of our customers’ credit worthiness and/or there is an increase in the length of time that the receivables are past due greater than the historical assumptions used, additional allowances may be required. For example, at March 31, 2012, every additional one percent of our accounts receivable that becomes uncollectible would reduce our operating income by approximately $4,094. Since we do not have any such situation, no allowance is provided. We account for income taxes in accordance with ASC Topic 740. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which the differences are expected to reverse.Deferred tax assets will be reflected on the balance sheet when it is determined that it is more likely than not that the asset will be realized.A valuation allowance has currently been recorded to reduce our deferred tax asset to $0. Our Business Growth For the quarter ended March 31, 2012 our sales increased approximately 74% to $1,515,496 from $870,521 for the same period last year. Our gross profit for the quarter ended March 31, 2012,increased to $855,122 compared to $459,243 for the same period in 2011. This represents an approximately 86% increase in Gross Profit compared to the corresponding period ending March 31, 2011. This represents a 3.68% increase in gross profit margin. Our Radioactive Isotope Identifier Products had the biggest sales volume of all product categories with sales of $837,560, totaling about 55 % of the total sales for the quarter ending March 31, 2012; compared to $606,326 for the quarter ending March 31,2011. X-ray Detectors were the second biggest product category with the sales of $410,042 or 27% of total sales for the quarter ending March 31, 2012; compared to $126,631 for the same period ending March 31, 2011. Nuclear Detectors had the sales of $267,894, which represented 18% of sales in the quarter ending March 31, 2012; compared to $102,268 for the same period ending March 31, 2011.All product categories had strong sales and the largest growth in the quarter ended March 31, 2012, came from Radioactive Isotope Identifier Products, due to purchases by our OEM customers as well as new customers. The growth was $231,247 or 38% compared to the same quarter in 2011. X-Ray Detectors had a growth $248,112 or 153% compared to the same quarter in 2011. We anticipate the largest future growth will continue to come from Radioactive Isotope Identifier products due to the continued demand coming from increased awareness of nuclear threats as well as from nuclear detectors due to increased demand on the nuclear power market. We also anticipate an increase in our sales in the future as a result of an improved OEM sales network. Results of Operations For the quarter ending March 31, 2012, our total sales increased to $1,515,496 from $870,521 at March 31,2011 which was an increase of$644,975 or 74% with gross profitincreasing to $855,122 from $459,243 at March 31,2011 which wasan increase of$395,879 or 86% and a3.68% increase in gross profit margin. Operating expenses increased to $605,731 from $278,350 at March 31, 2011 or 118% and net profit increased to $249,391 from $180,433 at March 31,2011 which was an increase of $ 68,958 or 38% compared to the corresponding period of the prior year. Our net profit represented 16.4% of the total sales for the Quarter ending March 31, 2012. 10 We have a concentration of customers. A total of 56% of sales in the quarter ending March 31, 2012 were made to three customers with sales to one customer accounting for 34% of total sales. A member of our Board of Directors manages this company. Seasonality and Cyclicality In our business, we have traditionally experienced lower sales volume during the first two quarters of the fiscal year.We believe this trend may continue in the future. Liquidity and Capital Resources Historically, we have financed our working capital requirements through internally generated funds and sales of equity and debt securities, until recently when we added a credit line bank facility. Since inception through March 31, 2012, we raised approximately $2 million from the sale of equity securities. At March 31, 2012, we had $786,956 in working capital compared to $550,691 at March 31, 2011 which was an increase of $236,265.Our current assets consist of $107,704 in cash, $409,434 in accounts receivable, $694,218 in inventory and $179,777 in prepaid expenses. Our accounts payable were $172,105 and our Total Current Liabilities were $604,177 at March 31, 2012. We anticipate profits to continue for the year because of an estimated higher sales volume, due to existing order backlog for the next quarter.However, it is our goal to increase R&D expenses for the new products, which may require additional capital. We recorded an accrued expense of $100,000 for March 31,2012 relating to a consulting services we anticipate to incur in in April 2012. In the future, we may issue additional debt or equity securities to satisfy our cash needs.Any debt incurred or issued may be secured or unsecured, at a fixed or variable interest rates and may contain other terms and conditions that our board of directors deems prudent.Any sales of equity securities may be at or below existing market prices. Off-Balance Sheet Arrangements We have no off balance sheet arrangements as of March 31, 2012. Forward-looking Statements The Private Securities Litigation Reform Act of 1995 (the “Act”) provides a safe harbor for forward-looking statements made by or on behalf of our Company. Our Company and our representatives may from time to time make written or oral statements that are “forward-looking,” including statements contained in this Quarterly Report and other filings with the Securities and Exchange Commission and in reports to our Company’s stockholders. Management believes that all statements that express expectations and projections with respect to future matters, as well as from developments beyond our Company’s control including changes in global economic conditions are forward-looking statements within the meaning of the Act. These statements are made on the basis of management’s views and assumptions, as of the time the statements are made, regarding future events and business performance. There can be no assurance; however, that management’s expectations will necessarily come to pass. Factors that may affect forward- looking statements include a wide range of factors that could materially affect future developments and performance, including risk factors set forth in Section 1A of our 2011 annual report on Form 10-K and the following: changes in Company-wide strategies, whichmay result in changes in the types or mix of businesses in which our Company is involved or chooses to invest; changes in U.S., global or regional economic conditions, changes in U.S. and global financial and equity markets, including significant interest rate fluctuations, which may impede our Company’s access to, or increase the cost of, external financing for our operations and investments; increased competitive pressures, both domestically and internationally, legal and regulatory developments, such as regulatory actions affecting environmental activities, the imposition by foreign countries of trade restrictions and changes in international tax laws or currency controls; adverse weather conditions or natural disasters, such as hurricanes and earthquakes, labor disputes, which may lead to increased costs or disruption of operations. 11 This list of factors that may affect future performance and the accuracy of forward-looking statements are illustrative, but by no means exhaustive. Accordingly, all forward-looking statements should be evaluated with the understanding of their inherent uncertainty. Item 3.Quantitative and Qualitative Disclosures About Market Risk. This item is not required for Smaller Reporting Companies. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures Our management, with the participation of our President and Principal Financial Officer, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, our President and Principal Financial Officer concluded that our disclosure controls and procedures as of the end of the period covered by this report were effective such that the information required to be disclosed by us in reports filed under the Exchange Act is (i)recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii)accumulated and communicated to our management, including our President and Principal Financial Officer, as appropriate, to allow timely decisions regarding disclosure. A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Changes in internal control over financial reporting There has been no change in internal control over financial reporting that occurred during the last fiscal quarter that ha materially affected, or is reasonably likely to materially affect, the internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1.Legal Proceedings The Company is not a party to any material pending legal proceedings and, to the best of its knowledge, its properties are not the subject of any such proceedings. ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds Recent Sales of Unregistered Securities We did not sell any unregistered securities during the three months ended March 31, 2012.During the 2011 fiscal year, we issued 390,000 shares of common stock to 8 employees and directors in consideration for services rendered and we issued 50,000 shares of common stock to 2 persons for services. The shares were issued directly to the employees, directors rand service providers and no underwriter was involved in any of the foregoing transactions.The shares were sold without registration under the Securities Act of 1933, as amended (the “Securities Act”), in reliance on the exemption from such registration requirements provided by Section 4(2) of the Securities Act for transactions not involving any public offering.The shares were sold without general advertising or solicitation, the purchasers acknowledged that they were purchasing restricted securities which had not been registered under the Securities Act and were subject to certain restrictions on resale, and the certificates representing the shares were imprinted with the usual and customary restricted stock. 12 Purchases of Equity Securities During the three months ended March 31, 2012, the Company and its affiliated purchasers did not purchase any equity securities of the Company. ITEM 3.Defaults Upon Senior Securities We are not aware of any defaults upon senior securities. ITEM 4.Mine Safety Disclosures. ITEM 5. Other Information None ITEM 6.Exhibits (a) Exhibits. The following documents are included as exhibits to this report: Exhibit Number SEC Reference Number Title of Document Location 3 Articles ofIncorporation Incorporated by Reference* 3 Bylaws Incorporated by Reference* 31 Certification of Chief Executive Officer Pursuant to Section 302 This Filing 31 Certification of Principal Financial Officer Pursuant to Section 302 This Filing 32 Certification of Chief Executive Officer Pursuant to Section 906 This Filing 32 Certification of Principal Financial Officer Pursuant to Section 906 This Filing 101.INS** XBRL Instance Document This Filing 101.SCH** XBRL Taxonomy Extension Schema This Filing 101.CAL** XBRL Taxonomy Extension Calculation Linkbase This Filing 101.DEF** XBRL Taxonomy Extension Definition Linkbase This Filing 101.LAB** XBRL Taxonomy Extension Label Linkbase This Filing 101.PRE** XBRL Taxonomy Extension Presentation Linkbase This Filing *Incorporated by reference to Exhibits 2.1 and 2.2 of the Company's registration statement on Form SB-2 filed with the Commission on March 22, 2007, SEC file no. 333-141482 **XBRL information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934, and is not subject to liability under those sections, is not part of any registration statement or prospectus to which it relates and is not incorporated or deemed to be incorporated by reference into any registration statement, prospectus or other document. 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Princeton Security Technologies (Registrant) Date: May 12, 2012 By: /s/ Juhani Taskinen CEO and Principal Executive Officer By: /s/ Trupti Mehta Juhani Taskinen, CEO and Principal Financial Officer 14
